Citation Nr: 1507038	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1978 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD.

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a hearing in May 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for PTSD, a veteran must show a medical diagnosis of PTSD; a link, established by medical evidence, between the current symptoms and a stressor that occurred in service; and credible evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Veteran has not been examined by a VA examiner; further development by a VA examiner is necessary to determine which, if any, psychiatric disorders the Veteran suffers from, and whether they are related to the Veteran's experiences in service. 


A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003.

The record shows evidence of multiple possible stressors, including instances that occurred both before and after service.  Because some of these potential stressors occurred prior to service, the presumption of soundness is triggered.  In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Accordingly, the case is REMANDED for the following action:

1. The RO must supply the Veteran with an examination by a VA examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) An undated letter from Palliative Care Services, discussing the Veteran's current medical conditions.

ii) The Veteran's July 2010 emergency records for psychiatric treatment from the Nashville VA facility, which detail the Veteran's treatment and also several potential stressors.

iii) The Veteran's records from Centerstone Community Mental Health Care Centers from 2000 to 2006, particularly records from December 2000, July 2001, and November 2001, which describe several of the Veteran's potential stressors, and records from October 2006, detailing the Veteran's then-current and past diagnoses from that facility.

iv) The Veteran's January 2001 and November 2001psychiatric treatment records from the Dede Wallace Center, detailing the Veteran's treatment and discussing events  that could be potential stressors.

v) The Veteran's April 2006 records from Nashville General Hospital, detailing the some of the Veteran's potential stressors.

vi) All four of the Veteran's Form 9 appeals forms, which contain lay evidence of the Veteran's potential stressors.

vii) The Veteran's April 2010 Notice of Disagreement, and September 2010 Notice of Disagreement and lay evidence letter, which contain lay evidence of the Veteran's stressor.

viii) The Veteran's May 2010 hearing transcript, located in the Veteran's virtual claims file.

ix) The Veteran's May 2010 COPC Chattanooga psychiatry treatment record.

x) The Veteran's Service Treatment Records, which describe injured the Veteran sustained from fighting with another soldier.

c) The examiner must provide a diagnosis for each psychiatric disorder found using the criteria set forth in the DSM-IV.  If the examiner diagnoses the Veteran as having PTSD, he or she must specify the stressor or stressors underlying the diagnosis, which may include one of the following: the Veteran being physically abused by his foster family; the Veteran being physically and sexually abused by his sister and/or brother-in-law in his youth; the Veteran being physically and/or sexually abused by his drill sergeant in basic training; the death of the Veteran's daughter; the death of the Veteran's brother at the hands of either his brother-in-law or uncle; and the death of the Veteran's niece.

d) The examiner must also provide an opinion on whether any diagnosed psychiatric disorder existed prior to service.  The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

The examiner must provide medical findings or opinions for each of the following:

i) Whether it is medically undebatable that the Veteran's psychiatric disorders preexisted his entry into active military service.

ii) If it is found as medically undebatable that a psychiatric disorder clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii) If a psychiatric disorder is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service. If PTSD is diagnosed, the examiner is requested to identify the related service stressor, if any. 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



